Citation Nr: 0712800	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.  
He died in August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and January 2003 rating 
determinations of the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for the cause 
of the veteran's death is remanded to the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.  


FINDINGS OF FACT

1.  At the time of the veteran's death on August 11, 2002, 
service connection was in effect for degenerative disc 
disease, L3-4 and L4-5, with lower lumbar radiculopathy on 
left and sensorimotor peripheral neuropathy, rated as 60 
percent disabling.  A total disability evaluation had been 
assigned from September 16, 1993.  

2.  In an October 1994 rating determination, the RO assigned 
an effective date of September 16, 1993, for the TDIU.  

3.  In March 2004, the appellant indicated that an effective 
date in April 1993 should have been assigned for the TDIU.  

4.  In a May 2004 rating determination, it was found that the 
RO committed clear and unmistakable error in the October 1994 
rating when assigning an effective date of September 16, 
1993, for the grant of the TDIU.  The RO assigned an 
effective date of April 19, 1993, for accrued benefits 
purposes.  


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
based on entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death are not 
met.  38 U.S.C.A. § 1318 (West 2002  & Supp. 2006); 38 C.F.R. 
§ 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that the September 2002 VCAA letter informed 
the appellant of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
appellant what types of evidence VA would undertake to obtain 
and what evidence the appellant was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

This letter satisfied the second and third elements of the 
duty to notify by advising the appellant of the types of 
evidence she was responsible for obtaining and of the types 
of evidence VA would undertake to obtain.  Specifically, this 
letter explained that VA would try to obtain government or 
medical records, but that the appellant was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the appellant to provide any evidence in her 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the September 2002 VCAA 
notice otherwise fully notified the appellant of the need to 
give VA any evidence pertaining to her claim, such that there 
is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  As the Board concludes 
below that the preponderance of the evidence is against this 
claim, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  As such, no further action is necessary to 
assist the claimant with the claim.


1318

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" will still be 
entitled to receive DIC benefits in the same manner as if the 
death were service-connected, provided that the veteran died 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability rated totally disabling if the service-connected 
disability was either continuously rated totally disabling 
for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2006).

Under the version of 38 C.F.R. § 3.22 in effect prior to 
January 20, 2000, a surviving spouse could demonstrate 
entitlement to benefits under 38 U.S.C.A. § 1318 by showing 
"hypothetical entitlement to a total rating.  See Green v. 
Brown, 10 Vet. App. 111, 118- 19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).

For the period beginning January 21, 2000, "entitled to 
receive" means:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2004); 65 Fed. Reg. 3391 (Jan. 21, 2000).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  The Court remanded 
the appeal for VA to reconcile what it found to be divergent 
interpretations of identical "entitled to receive" language 
in 38 U.S.C.A. §§ 1311 and 1318, and stayed the processing of 
claims involving interpretations of the "entitled to receive 
language" under the amended 38 C.F.R. § 3.22.

VA subsequently amended regulations interpreting 38 U.S.C.A. 
§ 1311 to conform to the interpretation of § 1318 contained 
in the amended 38 C.F.R. § 3.22.  38 C.F.R. § 20.1106 (2006); 
67 Fed. Reg. 16,317 (Apr. 5, 2002).

The Federal Circuit than lifted the stay on the processing of 
claims involving the interpretation of the "entitled to 
receive" language of 38 C.F.R. § 3.22, except for claims 
where a survivor sought to reopen a claim on the basis of new 
and material evidence.  The Court otherwise upheld the 
amended 38 C.F.R. § 3.22, as it interpreted the meaning of 
"entitled to receive."  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).

Effective December 2, 2005, the definition of "entitled to 
receive" was expanded to specifically include situations in 
which:

(b)(2) Additional evidence submitted to VA before or after 
the veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified in paragraph (a)(2) of this section 38 
C.F.R. § 3.22(b)(2) (2006); 70 Fed. Reg. 72,220 (Dec. 2, 
2005).

The appellant contends that benefits should be afforded under 
§ 1318 due to the veteran having been assigned a TDIU since 
April 1993.  

A review of the record reveals that in an October 1993 rating 
determination, the RO increased the veteran's disability 
evaluation for degenerative disc disease, L3-4 and L4-5, with 
lower lumbar radiculopathy on left and sensorimotor 
peripheral neuropathy from 20 to 60 percent and assigned an 
effective date of September 16, 1993.  In a February 1994 
rating decision, the RO granted a TDIU with an effective date 
of January 14, 1994.  In an October 1994 rating 
determination, the RO assigned an effective date of September 
16, 1993, for the TDIU.  In March 2004, the appellant 
indicated that an effective date in April 1993 should have 
been assigned for the TDIU.  In a May 2004 rating 
determination, it was found that the RO committed clear and 
unmistakable error in the October 1994 rating when assigning 
an effective date of October 4, 1994, for the grant of the 
TDIU.  The RO assigned an effective date of April 19, 1993, 
for accrued benefits purposes.  The appellant did not express 
disagreement with the assigned effective date.  

Because the veteran was not rated totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he totally disabled 
continuously after discharge for a period of service not less 
than 5 years immediately preceding death, the appellant is 
not entitled to DIC under the provisions of 38 U.S.C.A. § 
1318.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, is denied.


REMAND

With regard to the appellant's claim of service connection 
for the cause of the veteran's death, the Board notes that at 
the time of the veteran's death, service connection was in 
effect for degenerative disc disease, L3-4 and L4-5, with 
lower lumbar radiculopathy on left and sensorimotor 
peripheral neuropathy.

The causes listed on the veteran's death certificate were as 
follows:  immediate cause of death renal failure due to or as 
a consequence of gastrointestinal bleeding.  Other 
significant conditions listed contributing to death but not 
resulting in the underlying cause were coronary artery 
disease.  

The appellant maintains that the veteran's renal failure and 
gastrointestinal bleeding arose out of medications taken for 
the veteran's service-connected low back disorder, including 
NSAIDs, aspirin, and other prescription medications.  The 
appellant has submitted numerous medical articles in support 
of her claim.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  Buchanon v. Nicholson, No. 05-7174 (Fed. 
Cir. Jun. 14, 2006).  The appellant through her 
representative has requested that an opinion be obtained.  
The Board finds that obtaining an opinion as to the cause of 
the veteran's death is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that an 
appropriately qualified VA medical 
professional review the entire claims 
folder and provide opinions on both of 
the following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the veteran developed renal 
failure, gastrointestinal bleeding, 
or coronary artery disease as a 
result of his period of active 
service?  

b.  Is it at least as likely as not 
(50 percent probability or greater) 
that the veteran's service-connected 
degenerative disc disease, L3-4 and 
L4-5, with lower lumbar 
radiculopathy on left and 
sensorimotor peripheral neuropathy, 
including medications taken in 
conjunction with this disorder, 
contributed substantially or 
materially to cause death; combined 
to cause death; aided or lent 
assistance to the production of 
death; resulted in debilitating 
effects and general impairment of 
health to an extent that would 
render the veteran materially less 
capable of resisting the effects of 
other disease or injury primarily 
causing death; or was of such 
severity as to have a material 
influence in accelerating death.

A complete detailed rationale must be 
provided for any opinion that is 
rendered.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the appellant should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be remanded 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


